Case 2:20-cv-01437-ODW-AS Document 49-18 Filed 06/10/20 Page 1 of 4 Page ID #:781




                                  EXHIBIT 16


                                         71
Case 2:20-cv-01437-ODW-AS Document 49-18 Filed 06/10/20 Page 2 of 4 Page ID #:782




                                         72
Case 2:20-cv-01437-ODW-AS Document 49-18 Filed 06/10/20 Page 3 of 4 Page ID #:783




                                         73
Case 2:20-cv-01437-ODW-AS Document 49-18 Filed 06/10/20 Page 4 of 4 Page ID #:784




                                         74
